Motion by respondent to confirm the report of the Official Referee and to dismiss the proceeding. Motion granted to the extent of confirming the report in all respects except as to the recommendation of a censure with respect to the first charge in the petition. On such charge the respondent is suspended from the practice of the law for a period of two years. Ughetta, Christ, Pette and Brennan, JJ., concur; Beldock, Acting P. J., dissents and votes to deny the motion, to disaffirm the report, and to disbar respondent, with the following memorandum: Based upon the proof before the learned Referee, it is my opinion that respondent’s guilt was established with respect to the three charges, and that he lacks the requisite character and fitness to remain a member of the bar.